Citation Nr: 1439620	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  10-04 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a left upper extremity (LUE) disability manifested by numbness, to include as secondary to a cervical spine disability.

3.  Entitlement to service connection for ischemic heart disease (IHD). 


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to March 1974.

The claims decided herein come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Board remanded these claims in October 2011.  

In January 2011, the Veteran presented sworn testimony during a video conference hearing in Little Rock, Arkansas, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In April 2013, the Board requested a Veterans' Health Administration (VHA) advisory opinion. See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(a) (2013).  The resulting VHA opinion was received by the Board later that month, and has been included in the claims folder for review.  The opinion was forwarded to the Veteran and his attorney.  A response was received from the Veteran's attorney, which prompted the Board to request an addendum opinion from the VHA examiner.  The addendum opinion was received in August 2013.  A copy of the addendum was sent to the Veteran and his attorney.  They responded by providing additional evidence and argument in November and December 2013.  Accordingly, the Board will address the merits of the claim.


In a December 2011 rating decision, the RO denied service connection for IHD.  In November 2012, the Veteran's attorney submitted a notice of disagreement (NOD) with this denial.  Despite this NOD, no statement of the case (SOC) has been issued for this issue.  Because the filing of an NOD initiates appellate review, the claim for service connection for IHD must be remanded for the preparation of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The issue of entitlement to service connection for IHD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The preponderance of the evidence fails to establish that Veteran's current cervical spine disability is the result of a disease or injury during his active duty service or a service-connected disability.

2.  The preponderance of the evidence fails to establish that Veteran's current LUE disability manifested by numbness, to include chronic C-7 radiculopathy, is the result of a disease or injury during his active duty service or a service-connected disability.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated by the Veteran's active duty service or a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2013).

2.  A LUE disability manifested by numbness, to include chronic C-7 radiculopathy, was not incurred in or aggravated by the Veteran's active duty service or a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Neither the Veteran nor his attorney has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  An April 2009 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection on a direct and secondary basis, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, VA and Veterans Health Administration (VHA) examination reports/opinions, and Social Security Administration (SSA) records have been associated with the claims file.  Private treatment records have been obtained to the extent possible.  

Reference is made to a December 2013 statement wherein the Veteran identified Drs. G. R. and T. R. as doctors who had provided him chiropractic treatment in the 1970s.  Treatment records from these physicians have not been obtained.   However, the Veteran has indicated at various times, including during his January 2011 hearing testimony and in several written statements, that these records are unavailable.  See e.g., statement dated February 2010.  As he has indicated that these records are unavailable, remanding to attempt to obtain them would not benefit the Veteran and is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

The Veteran underwent a VA examination with an addendum opinion for his claimed disabilities in October 2009 and February 2012.  Further, as noted, an April 2013 expert opinion was obtained from a VHA physician with a September 2013 addendum.  The examination and opinions involved a review of the claims file, a thorough examination of the Veteran (examination only), consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  Taken together, the examination report and opinions are more than adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The claim was remanded to the AOJ in October 2011 for additional evidentiary development including obtaining any private, VA and SSA treatment records and an addendum medical opinion.  The AOJ obtained outstanding VA treatment records and SSA records.  The Veteran has not identified any additional obtainable private treatment records.  Finally, the AOJ obtained an addendum medical opinion in February 2012.  An opinion from a VHA expert was subsequently obtained.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was also elicited from the Veteran concerning his neck and left arm symptoms and contentions regarding their etiology.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

The  Veteran is seeking service connection for a cervical spine disorder and chronic C7 radiculopathy of the left upper extremity.  He refers to his in-service complaints of left upper extremity numbness as evidence that these disabilities had their onset in service.  He further contends that a finding of cervical straightening on an in-service X-ray establishes the presence of a cervical spine disability or at least the precursor of a disability.  He maintains that there is a correlation between his presently service connected low back disability and in his cervical spine disorder.  Additionally, the Veteran argues that his service for eight years as a tank driver commander caused trauma throughout his body. He described driving 20 to 40 miles in a day that would create jarring forces inside the tank, which were accentuated by hearing a heavy helmet.  He notes that VA has acknowledged the danger of vibration forces and makes reference to a May 2012 publication in that subject.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2013); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the medical evidence reflects that the Veteran has been diagnosed with degenerative joint disease of the cervical spine and mild chronic C-7 radiculopathy of the LUE.  See VA examination report, October 2009.  The first element of Shedden/Caluza is met for both claims.

A review of the service treatment records shows that the Veteran was seen in January 1974 for a six month history of numbness in the upper left extremity.  He said he was unaware of any specific injury.  On radiologic examination, there was straightening of the cervical spine.  A subsequent January 1974 examination indicated essentially normal findings including normal deep tendon reflexes and bilateral sensation.  The examiner diagnosed as ulnar nerve irritation, which was likely due to tendonitis.  The problem was noted to "resolving."  Further, although the records are negative for any specific neck complaints, the Veteran claims that he injured his neck at the same time as he injured his back.  His in-service back injury has been conceded and service connection has been granted for the low back.  As such, in-service injury can arguably be conceded for the neck as well.  The second element of Shedden/Caluza is also met for both claims.  

Although an in-service event and current disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent medical evidence of a nexus between the Veteran's in-service complaints and his current disabilities.  See Shedden, supra; Caluza, supra.

The Veteran underwent a VA examination in October 2009 with a February 2012 addendum opinion.  The examiner diagnosed the Veteran with degenerative joint disease of the cervical spine with chronic C-7 radiculopathy of the LUE, classified as mild.  The examiner noted his in-service complaints and diagnosis of ulnar nerve irritation and concluded that his current diagnoses were not related to his military service.  He explained that the LUE complaints had resolved at the time of separation from service and that there is no evidence of neck or LUE complaints until many years after service.  He further opined that the Veteran's current diagnoses were more likely related to aging and occupational stresses as a logger and truck driver.  In a February 2012 addendum opinion, the examiner reiterated that the Veteran's in-service LUE complaints were of a peripheral nerve nature, not radicular as his current complaints are.  He further opined that his neck disability was not related to his service-connected low back disability, as these are two entirely distinct portions of the spine and a disability of the lumbar spine would not affect the cervical spine.

The Board also obtained an April 2013 VHA expert opinion with a September 2013 addendum.  The VHA physician also concluded that the Veteran's neck and LUE disabilities were not related to his military service or service-connected low back disability.  He noted that the Veteran's in-service LUE numbness complaints were related to ulnar nerve irritation and were resolved by the time of separation.  He observed that the Veteran went to work in the logging industry after leaving active service.  He further explained that such neuropathy may resolve spontaneously, as appears to be the case for the Veteran, and that it was unlikely related to any vibration exposure during service as he did not experience severe or sustained symptoms in service.  The examiner added that there was no direct relevance between the Veteran's C7 radiculopathy and the May 2012 VA publication of vibration forces as well as the Naval Safety Center.  He said that most, if not all, veterans seen for spine or nerve problems have experienced vibration, sometimes sustained and severe, but that no causal connections between specific nerve or spine disorders have been identified.  He added that the characteristics of tank operations provide no specific signature of either forces involved or injury anticipated.  The VHA physician also reviewed all post-service treatment records and noted the significant gap in time between the Veteran's service and his first neck or LUE complaints, despite receiving orthopedic treatment.  

In the September 2013 addendum, the VHA physician specifically commented on the in-service preliminary x-ray interpretation noting cervical spine straightening.  He indicated that this finding was not significant as many factors, including positioning, could result in this finding.  He further noted that a single finding of cervical spine straightening and the context of an otherwise normal x-ray would not predict future degenerative changes and cannot link the Veteran's cervical spine disability to service.  In light of the nature of the Veteran's in-service complaints and the lack of complaints until many years after service, the VHA physician was unable to link the Veteran's cervical spine or LUE disability to service.

The Veteran has also submitted several private treatment records and notes from private healthcare providers that he claims serve as sufficiently probative medical nexus opinions to grant service connection.  An August 2010 report from K. R., MD, indicates that the Veteran had asked for a nexus opinion but that the absence of contemporaneous treatment records frustrated the effort to provide such an opinion.  He only stated that "if one were to extrapolate radicular complaints in 1974 to an advanced degenerative disk disease and spinal stiffness 36 years later, there may by validity to his request."  Similarly, in an October 2013 report, the physician indicated he was unable to determine whether the Veteran's current neck complaints were related to service based on the medical evidence he reviewed.  These reports are at best speculative in nature and provide little probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of " may " also implies " may or may not " and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).

The Veteran also provided a November 2013 letter from B. D. R., DC, who indicates that the Veteran's spine degeneration is consistent with the biomechanical stresses that the Veteran reported experiencing in service.  While more definitive, the private chiropractor failed to address the Veteran's post-service biomechanical stresses and the length of time between his military service and his first documented neck complaints.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in the persuasiveness of a medical opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions and should address the appropriate theories of entitlement).  The negative opinion of record, and especially the VHA opinions, directly address both these points.  Moreover, and while not outcome determinative it is certainly of importance, Dr. B.D.R. is a chiropractor with minimal medical training.  The VHA examiner by contrast is a neurological surgeon, who clearly has medical school and clinical training in this specific area of medicine.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the primary inquiry in the evaluation of medical opinion evidence involves inquiry into the bases for the physicians' opinions, singly or in combination with each other, examining factors such as the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches).


In sum, the Board finds the private medial opinions are not sufficiently probative to grant service connection and do not outweigh the October 2009/February 2012 VA examiner's and April/September 2013 VHA physician's opinions.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (the Board is free to favor one medical opinion over another as long as it provides an adequate basis for doing so); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  A preponderance of the medical evidence is against the Veteran's claim for service connection.  

The remaining medical evidence, including VA treatment records, is negative for any opinions linking the Veteran's neck and/or LUE disabilities to service.  Notably, the post-service treatment records are also negative for any neck complaints until February/March 2002, when the Veteran complained of neck pain due to a recent fall, and a September 2006 negative cervical spine CT ordered following a motor vehicle accident (MVA).  At the time of those treatment records, the Veteran failed to report any history of neck or LUE complaints since service, despite seeking treatment for his neck specifically.

The only other evidence that purports to link the Veteran's current neck and LUE disabilities to his military service consists of statements from the Veteran, his family and friends, and his attorney.  Although laypersons, such as the Veteran, his family and friends, and attorney, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of orthopedic medicine.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also 38 C.F.R. § 3.159 (a)(1) (2013).  The Veteran, his family and friends, and his attorney have no such expertise.  

Consideration has also been given to the Veteran's contention that he has been experiencing cervical spine symptomatology since service.  However, while arthritis is on the list of chronic diseases, the Board finds that the Veteran's lay evidence of continuous neck symptoms since service is not credible and may not serve as the basis for a grant of service connection based on continuity of symptomatology.  Specifically, the Veteran filed his first claim for benefits for service-connected disability from VA and received his first VA general medical examination shortly after discharge.  At no time in this process did he mention any neck problems.  He also made no reference to ongoing neck or neurological problems in the 1980s even though he had filed claims for VA benefits at that time.  Indeed, based upon the language and context of the earlier claims, the Board finds that the Veteran was reporting all the disabilities/medical conditions/symptoms that he was experiencing at that time.  His failure to report any cervical spine or neurological complaints at that time, is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013)  (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011);

It is also noteworthy that the first medical records to document neck complaints were in 2002 and 2006 - 30 years after discharge - noted neck complaints only in relation to recent specific incidents (a fall and a MVA).  Surely if the Veteran had been experiencing neck pain for 30 years, he would have reported such to a treating healthcare provider when seeking treatment for neck complaints.  His failure to do so weighs against his overall credibility.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements.  Pond v. West, 12 Vet. App. 341 (1999).  His assertions of experiencing neck pain since discharge, which were clearly made for compensation purposes, are undermined by his failure to report any such history when seeking treatment for cervical spine problems. 

Finally, the Board notes that the Veteran has claimed that his LUE disability is secondary to his claimed cervical spine disability.  However, the Veteran's cervical spine disability has been denied.  As such, he may not receive service connection for a LUE disability secondary to a cervical spine disability either.  The second element of Wallin is not met any further discussion of secondary service connection is unnecessary for this claim.  The November 2013 report from the private chiropractor also notes that the Veteran shows signs of posttraumatic stress disorder (PTSD) that may complicate his orthopedic condition.  However, the Veteran is not service-connected for PTSD, so any aggravation of his cervical spine or LUE conditions by PTSD is irrelevant for service connection purposes.  See rating decision denying PTSD, August 2013.  Similarly, while a November 2013 treatment record from R. H., PA-C, notes possible overlap between the Veteran's current left shoulder and cervical spine complaints, the Veteran is not service-connected for a left shoulder disability and any aggravation of his cervical spine or LUE conditions by a left shoulder disability is also irrelevant for service connection purposes.

The Veteran has also discussed his cervical spine disability as resulting from the same injury as his service-connected lumbar spine disability.  Although he has not specifically claimed that his cervical spine disability was caused or aggravated by his lumbar spine disability (as opposed to having its onset in service from that same injury), the AOJ obtained a medical opinion on any such relationship, as discussed in detail below.  This opinion was unequivocally negative for any such relationship. The Veteran has provided no competent medical evidence to the contrary.   Service connection on a secondary basis is not warranted for either claim.

For the foregoing reasons, the claims of entitlement to service connection for a cervical spine disability and a LUE disability manifested by numbness must, therefore, be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a left upper extremity disability manifested by numbness is denied.


REMAND

As noted above, there is no evidence in the claims file to indicate that the RO issued an SOC in response to the Veteran's NOD with the December 2011 denial of service connection for IHD.  Therefore, the issue of entitlement to service connection for IHD must be remanded to the AOJ to issue an SOC.  See Manlincon, supra.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his attorney with a statement of the case regarding his claim of entitlement to service connection for IHD.  They should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal, the claim should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


